DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered. 

Status of Claims
Claims 1 and 6 have been amended. Claims 4-5 have been cancelled. Claim 9-12 have been cancelled. New claims 13-19 have been added.  Claims 1-3, 6-8 and 13-19 are pending. Claims 1-3, 6-8 and 13-19 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 02/28/2022 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite add new limitation “an oil flow generating means positioned m respect of the oil flow upstream of the gravitational gas bubble filter; and means to generate counter pressure to the oil flow generating means, the means to generate counter pressure positioned in respect of the oil flow downstream of the gravitational gas bubble filter and upstream of the high-voltage device.”
Applicant argues that the claim 1 and its dependent claims are not anticipated nor prima facie obvious over Bastian et al. (US 5,976,226) and/or Xinyang Electric Power (CN 202422923U, all citations from the attached English translation document). Applicant argues that: The cited prior arts, alone or in a combination, do not teach or suggest the amended feature of the claimed invention “an oil flow generating means positioned m respect of the oil flow upstream of the gravitational gas bubble filter; and means to generate counter pressure to the oil flow generating means, the means to generate counter pressure positioned in respect of the oil flow downstream of the gravitational gas bubble filter and upstream of the high-voltage device.”  Applicant argue that the locations of Bastian's impeller P ("oil flow generating means") and restrictor R ("means to generate counter pressure") are reversed from those claimed in amended claim 1. In particular, Bastian's impeller P is downstream and Bastian's restrictor R is upstream of Bastian's degassing vessel V, whereas the claimed "oil flow generating means" is upstream and the claimed "means to generate counter pressure" is downstream of the claimed gravitational gas bubble filter. As a result of the positioning of the restrictor R upstream of Bastian's degassing vessel V, there is no increased liquid pressure in Bastian's degassing vessel V or corresponding reduction in bubble formation or in undissolved gas bubbles.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. However, it is still the examiner’s assessment that the claimed invention with amended claim limitations is prima facie obvious over previously cited prior arts Bastian and/or Xinyang Electric Power as presented in the instant Office action. 
(b) Applicant argues that Xinyang is equally deficient. In particular, Xinyang discloses a vacuum pump 5 coupled to a hermetically sealed can 3. According to the machine translation of Xinyang, the vacuum applied by the vacuum pump 5 and the heat applied by the heating arrangement 2 to liquid in the hermetically sealed can 3 "Make transformer oil rapid evaporation under high-temperature low­pressure". One of ordinary skill in the art would not modify Xinyang to position an oil flow generating means upstream and a means to generate counter pressure downstream of Xinyang's hermetically sealed can 3 as it would eliminate the vacuum applied to the hermetically sealed can 3, rendering Xinyang unfit for its intended purpose.
In response, the examiner respectfully disagrees. 
It is noted that both the Bastian and Xinyang Electric Power references direct an apparatus for degassing liquid used in electrical component such as a transformer. In addition, as discussions presented in the Office action dated 12/06/2021 (see pages 4-7), Bastian, in view of Xinyang Electric Power, suggests the degassing system further comprises “heating arrangements” for heating the oil entering the gravitational gas bubble filter, it is reasonably expected that the limitation “the temperature of the oil entering the gravitational gas bubble filter is not lower than the average temperature of the oil in the gravitational gas bubble filter” is considered obvious since the heating arrangements taught by Xinyang Electric Power (2, in Fig. 1 of original Chinese document) “heating” the oil.  
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Xinyang Electric Power reference is reasonably pertinent to the problem of the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both because (1) a degassing apparatus comprising (see Fig. 1 in the original patent document) heating arrangements to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself is a known, effective feature in the apparatus for degassing liquid used in electrical component such as a transformer as taught by Xinyang Electric Power (page 2, Embodiment) and (2) this involves application of a known heating apparatus to control temperature in the gas bubble filter thereby to improve the overall operation of a known degassing system with predictable results, consequently, the Xinyang Electric Power reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Bastian and Xinyang Electric Power, one skilled in the art would reasonably design/operate the system for degassing taught by Bastian further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both based on the motivation(s) taught by Bastian set forth above.  It is examiner's position that designing/operating the system for degassing taught by Bastian, in view of Xinyang Electric Power, further comprising means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both does not necessarily alter Bastian's the principles of operation.
Upon further consideration and search, a modified/new ground(s) of rejections to claims 1-3, 6-8 and 13-19 are presented in view of previously found references, Bastian and/or Xinyang Electric Power, and a newly found reference Meyer et al. (US 9,173,987 B2) as presented in the instant Office action.  

   MODIFIED REJECTIONS
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “The system according to claim 5” which appears to be a misspelling of “The system according to claim 1” since claim 6 has been cancelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 fails to add a further limitation to the subject matter of claim 18. 
Claim 13 recites the means to generate counter pressure positioned in respect of the oil flow downstream of the gravitational gas bubble filter.  
However, claim 18 recites the means to generate counter pressure is configured to increase liquid pressure in the gravitational gas bubble filter and in respect of the oil flow upstream of the gravitational gas bubble filter. Consequently, this is considered for failing to include all the limitations of the claim upon which it depends.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 5,976,226, hereinafter “Bastian”), and in view of Xinyang Electric Power (CN 202422923U, all citations from the attached English translation document).
In regard to claim 1, Bastian discloses a method and system for degassing a liquid used in electrical transformer operators used in the field of electrical power (col. 1, lines 9-32).  
Bastian discloses the system for degassing comprising a degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) and a liquid collector (S, Fig. 2) (col. 3, lines 11-22) that preventing gas bubbles in oil flow to enter a high-voltage device of transformer (T, Fig. 2) with a voltage of around 20 kV (col. 2, lines 48-67; col. 3, lines 46-53), wherein the system is located in a flow direction of the oil from R [Wingdings font/0xE0] V [Wingdings font/0xE0] S [Wingdings font/0xE0] P in Fig. 2 before the high-voltage device (T, Fig. 2) and comprises a gravitational gas bubble filter (V, Fig. 2) in which velocity of the oil flow is decreased by an enlargement of space for the oil flow as the oil flows from the restrictor (R, Fig. 2) to the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) (the size of vessel V as compared to input line from R in Fig. 2) and in which the gas bubbles in the oil are separated from the oil flow based on the effect of gravity in the degassing vessel (V, Fig. 2) and the degassed or de-saturated liquid is flowed and collected in the liquid collector (S, Fig. 2).
Bastian discloses the system comprises an impeller (P, Fig. 2) (i.e., a rotor used to increase the pressure and flow of a fluid) placed upstream of the transformer (T, Fig. 2) and a restrictor (R, Fig. 2) placed downstream of the transformer (T, Fig. 2) to endure pressurizing of transformer (T, Fig. 2) and the liquid (C, Fig. 2) which it contains (col. 3, lines 11-22). 
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation “oil flow generating means” in claim 1 is reasonably interpreted as “any equipmet that makes the oil liquid flows through the system”, and the limitaiton “means to generate counter pressure to the oil flow generating means” recited in claim 1 is reasonably interpreted as “any equipmet that generate opposite pressure (i.e., counter pressrue) with respect to the oil flow generating means”. It is noted that the detailed mechanism and/or structure of the of the “oil flow generating means” and “means to generate counter pressure to the oil flow generating means” are not the scopes of limitations recited in claim 1 of claimed invention.
The restrictor (R, Fig. 2) taught by Bastian meets the recited “oil flow generating means” since the restrictor (R, Fig. 2) makes the liquid oil flow to the degassing vessel (V, Fig. 2). The impeller (P, Fig. 2) taught by Basti meets the recited “means to generate counter pressure to the oil flow generating means” since the pressure generated by the impeller (P, Fig. 2) is the pressure with an opposition direction (i.e., a counter pressure) to the pressure generated by the restrictor (R, Fig. 2) (i.e., “oil flow generating means”).  Choosing the restrictor (R, Fig. 2) as the “oil flow generating means” and choosing the impeller (P, Fig. 2) as the “means to generate counter pressure to the oil flow generating means”, respectively, are considered prima facie obvious because this simply involves selecting known equipment(s) in a known apparatus.  
It is noted that restrictor (R, Fig. 2), which meets the recited “oil flow generating means” is positioned in respect of the oil flow upstream of the gravitational gas bubble filter, and the impeller (P, Fig. 2), which meets the recited “means to generate counter pressure to the oil flow generating means” is positioned in respect of the oil flow downstream of the gravitational gas bubble filter and upstream of the high-voltage device” as recited. 
But Bastian does not explicitly disclose the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both.
Xinyang Electric Power discloses a restoring device for power transformer oil, which comprises a filter tank and a sealing tank for removal of water vapor from oil sued in electrical transformer (Abstract; page 1). Xinyang Electric Power discloses a degassing apparatus comprising (see Fig. 1 in the original patent document): 1-finished product jar, 2-heating arrangements, 3-hermetically sealed can, 4-filtering tank, 5-vacuum pump. Xinyang Electric Power discloses the heating arrangements 2 contains heating tube and heat-insulation layer, and heating tube is coiled on the hermetically sealed can 3, and heating tube is outside equipped with heat-insulation layer, certainly, also can adopt other mode of heatings, does not detail one by one be provided with filter and adsorption plate in the filtering tank 4, realize multi-filtering (page 2, Embodiment).
It is noted that both the Bastian and Xinyang Electric Power references direct an apparatus for degassing liquid used in electrical component such as a transformer.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, to provide the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both as suggested by Xinyang Electric Power, this is because (1) a degassing apparatus comprising (see Fig. 1 in the original patent document) heating arrangements to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself is a known, effective feature in the apparatus for degassing liquid used in electrical component such as a transformer as taught by Xinyang Electric Power (page 2, Embodiment) and (2) this involves application of a known heating apparatus to control temperature in the gas bubble filter thereby to improve the overall operation of a known degassing system with predictable results.
Since, as set forth above, Bastian, in view of Xinyang Electric Power, suggests the degassing system further comprises “heating arrangements” for heating the oil entering the gravitational gas bubble filter, it is reasonably expected that the limitation “the temperature of the oil entering the gravitational gas bubble filter is not lower than the average temperature of the oil in the gravitational gas bubble filter” is considered obvious since the heating arrangements taught by Xinyang Electric Power (2, in Fig. 1 of original Chinese document) “heating” the oil.  
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Xinyang Electric Power reference is reasonably pertinent to the problem of the degassing system further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both because (1) a degassing apparatus comprising (see Fig. 1 in the original patent document) heating arrangements to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself is a known, effective feature in the apparatus for degassing liquid used in electrical component such as a transformer as taught by Xinyang Electric Power (page 2, Embodiment) and (2) this involves application of a known heating apparatus to control temperature in the gas bubble filter thereby to improve the overall operation of a known degassing system with predictable results, consequently, the Xinyang Electric Power reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Bastian and Xinyang Electric Power, one skilled in the art would reasonably design/operate the system for degassing taught by Bastian further comprises means to control temperature of the oil entering the gravitational gas bubble filter or the temperature of the gravitational gas bubble filter itself, or both based on the motivation(s) taught by Bastian set forth above. 

In regard to claim 3, Bastian discloses the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) is an oil vessel with an oil inlet at an upper part of the oil vessel (the conduit connecting the restrictor R, Fig. 2 and the degassing vessel V, Fig. 2) and an oil outlet at a lower part of the oil vessel located in a channel for oil flow (the conduct connecting the degassing vessel V, Fig. 2 and the liquid collector S, Fig. 2) and in which oil vessel the velocity of the oil flow decreases such that by the effect of gravity the gas bubbles are separated from the oil flow in the degassing vessel (V, Fig. 2) and the degassed or de-saturated liquid is flowed and collected in the liquid collector (S, Fig. 2).

In regard to claim 6, as set forth above, the impeller (P, Fig. 2) taught by Basti meets the recited “means to generate counter pressure to the oil flow generating means” since the pressure generated by the impeller (P, Fig. 2) is in an opposition direction (i.e., a counter pressure) to the pressure generated by the restrictor (R, Fig. 2) (i.e., “oil flow generating means”). The impeller (P, Fig. 2) meets the pressure regulator as recited since the impeller (P. Fig. 2) is considered to “regulate” the pressure of the liquid oil flowing therein. 

In regard to claim 8, Bastian discloses the oil vessel has a downward narrowing shape, but does not explicitly disclose the oil vessel has an upward narrowing shape as recited.
However, as set forth above, Bastian discloses the oil vessel having a downward narrowing shape achieves a gas-liquid separation based on the effect of gravity.
In addition, per MPEP 2144.04 IV, it has been held that the configuration of the claimed shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Consequently, the recited upward narrowing shape is considered obvious shape variation of the degassing vessel (V, Fig. 2) taught by Bastian.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Xinyang Electric Power, as applied to claim 1 above, and further in view of Waters et al. (US 6,391,096 B1, hereinafter “Mannes”).
In regard to claim 2, Bastian, in view of Xinyang Electric Power, does not explicitly disclose the degassing system is located along with a dissolved gas analysis system used for analyzing the gas dissolved in oil of the high-voltage device. 
Waters discloses apparatus and methods for removing dissolved gases from liquid and for routing the removed gases to analytical instruments for analysis. More particularly, this invention is embodied in apparatus and method for extracting gases dissolved in electrical insulating oils, and for detecting and analyzing those gases (col. 1, lines 5-11). Waters discloses the presence of gases in the oil used as blanket liquid causes problems and further discloses that, by closely monitoring dissolved gases in transformer oil, the most efficient operating conditions for a given transformer can be actively monitored and the transformer load may be run at or near a maximized peak. Moreover, when dangerous operating conditions are detected the transformer can be taken offline for maintenance (col. 1, lines 39-61). Waters discloses apparatus for extracting gas from fluid contained in a tank, and for analyzing the extracted gas (cols. 19-20, claims 1).
It is noted that both the Bastian and Waters references direct an apparatus for degassing liquid used in electrical component such as a transformer.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, in view of Xinyang Electric Power, to provide the degassing system is located along with a dissolved gas analysis system used for analyzing the gas dissolved in oil of the high-voltage device as suggested by Waters, this is because (1) the presence of gases in the oil used as blanket liquid causes problems and further discloses that, by closely monitoring dissolved gases in transformer oil, the most efficient operating conditions for a given transformer can be actively monitored and the transformer load may be run at or near a maximized peak. Moreover, when dangerous operating conditions are detected the transformer can be taken offline for maintenance (Waters, col. 1, lines 39-61) and (2) Waters discloses apparatus for extracting gas from fluid contained in a tank, and for analyzing the extracted gas (Waters, cols. 19-20, claims 1).

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Xinyang Electric Power, as applied to claim 6 above, and further in view of Clawson et al. (US 7,022,225 B1, hereinafter “Clawson”).
In regard to claim 7, Bastian, in view of Xinyang Electric Power, does not explicitly disclose the pressure regulator, impeller (P. Fig. 2), comprises a spring loaded check valve or valves.
Clawson discloses apparatus and system for mixing and separating ozonized water including degassing apparatus (Abstract). Clawson discloses the apparatus comprises a condensate collection chamber (cols. 2-4), wherein the condensate collection chamber may include a drain element for allowing any collected condensate to drain from the condensate collection chamber. Additionally, the drain element may include a check valve, or other mechanism, operable to release the collected condensate when a predetermined condition in the collection chamber is reached. For example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (col. 4, lines 41-53).
It is noted that both the Bastian and Clawson references direct an apparatus for degassing liquid comprising a valve to control liquid/gas flows.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian, in view of Xinyang Electric Power, to provide the pressure regulator comprises a spring loaded check valve or valves as suggested by Clawson, this is because (1) the spring loaded check valve or valves has benefits of operable to release the collected condensate when a predetermined condition in the collection chamber is reached, for example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (Clawson, col. 4, lines 41-53) and (2) this involves application of a known pressure regulating apparatus to control flows of gas/liquid thereby to improve the overall operation of a known degassing system with predictable results.

Claims 13, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 5,976,226, hereinafter “Bastian”).
In regard to claim 13, Bastian discloses a method and system for degassing a liquid used in electrical transformer operators used in the field of electrical power (col. 1, lines 9-32).  
Bastian discloses the system for degassing comprising a degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) and a liquid collector (S, Fig. 2) (col. 3, lines 11-22) that preventing gas bubbles in oil flow to enter a high-voltage device of transformer (T, Fig. 2) with a voltage of around 20 kV (col. 2, lines 48-67; col. 3, lines 46-53), wherein the system is located in a flow direction of the oil from R [Wingdings font/0xE0] V [Wingdings font/0xE0] S [Wingdings font/0xE0] P in Fig. 2 before the high-voltage device (T, Fig. 2) and comprises a gravitational gas bubble filter (V, Fig. 2) in which velocity of the oil flow is decreased by an enlargement of space for the oil flow as the oil flows from the restrictor (R, Fig. 2) to the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) (the size of vessel V as compared to input line from R in Fig. 2) and in which the gas bubbles in the oil are separated from the oil flow based on the effect of gravity in the degassing vessel (V, Fig. 2) and the degassed or de-saturated liquid is flowed and collected in the liquid collector (S, Fig. 2).
Bastian discloses the system comprises an impeller (P, Fig. 2) (i.e., a rotor used to increase the pressure and flow of a fluid) placed upstream of the transformer (T, Fig. 2) and a restrictor (R, Fig. 2) placed downstream of the transformer (T, Fig. 2) to endure pressurizing of transformer (T, Fig. 2) and the liquid (C, Fig. 2) which it contains (col. 3, lines 11-22). 
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation “oil flow generating means” in claim 1 is reasonably interpreted as “any equipmet that makes the oil liquid flows through the system”, and the limitaiton “means to generate counter pressure to the oil flow generating means” recited in claim 13 is reasonably interpreted as “any equipmet that generate opposite pressure (i.e., counter pressrue) to the oil flow generating means”. It is noted that the detailed mechanism and/or structure of the of the “oil flow generating means” and “means to generate counter pressure to the oil flow generating means” are not the scopes of limitations recited in claim 13 of claimed invention.
The restrictor (R, Fig. 2) taught by Bastian meets the recited “oil flow generating means” since the restrictor (R, Fig. 2) makes the liquid oil flows to the degassing vessel (V, Fig. 2). The impeller (P, Fig. 2) taught by Bastian meets the recited “means to generate counter pressure to the oil flow generating means” since the pressure generated by the impeller (P, Fig. 2) is a pressure with an opposition direction (i.e., a counter pressure) to the pressure generated by the restrictor (R, Fig. 2) (i.e., “oil flow generating means”).  Choosing the restrictor (R, Fig. 2) as the “oil flow generating means” and choosing the impeller (P, Fig. 2) as the “means to generate counter pressure to the oil flow generating means”, respectively, are considered prima facie obvious because this simply involves selecting known equipment(s) in a known apparatus.  
It is noted that restrictor (R, Fig. 2), which meets the recited “oil flow generating means” is positioned in respect of the oil flow upstream of the gravitational gas bubble filter, and the impeller (P, Fig. 2), which meets the recited “means to generate counter pressure to the oil flow generating means” is positioned in respect of the oil flow downstream of the gravitational gas bubble filter and upstream of the high-voltage device” as recited. 

In regard to claim 16, as set forth above, the impeller (P, Fig. 2) taught by Bastian meets the recited “means to generate counter pressure to the oil flow generating means” since the pressure generated by the impeller (P, Fig. 2) is in an opposition direction (i.e., a counter pressure) to the pressure generated by the restrictor (R, Fig. 2) (i.e., “oil flow generating means”). The impeller (P, Fig. 2) meets the pressure regulator as recited since the impeller (P. Fig. 2) is considered to “regulate” the pressure of the oil liquid flowing therein. 

In regard to claim 18, as set forth above, the impeller (P, Fig. 2) taught by Bastian, which meets the recited “means to generate counter pressure to the oil flow generating means” is positioned in respect of the oil flow downstream of the gravitational gas bubble filter (V, Fig. 2) and upstream of the high-voltage device (T, Fig. 2). Since the impeller (P, Fig. 2) applied pressure to the flow therein, it is reasonably expected that the oil liquid flow passed through the impeller (P, Fig. 2) has an increased fluid pressure, thereafter, the fluid with increased pressure is passed to the gravitational gas bubble filter (V, Fig. 2). 
Bastian is silent regarding whether the increased liquid pressure results in reducing bubble formation in the oil flow. However, Bastian discloses the same apparatus of degassing a liquid used in electrical transformer operators used in the field of electrical power with the same “means to generate counter pressure to the oil flow generating means” as that recited in claim 13.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the apparatus of degassing a liquid to inherently function the same as the apparatus recited in claim 13. Specifically, it is asserted that the increased liquid pressure results in reducing bubble formation in the oil flow.  See MPEP 2112.02.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, as applied to claim 13 above, and further in view of Meyer et al. (US 9,173,987 B2, hereinafter “Meyer”).
In regard to claims 14 and 15, Bastian does not explicitly disclose the oil flow generating means comprises an oil pump, and the oil pump comprises a bidirectional pump with an adjustable pumping rate.
Meyer discloses a degassing module for use in fluid therapy systems and methods (col. 1, lines 5-7). Meyer discloses a degassing module including a pump that can achieve actively enhanced convective clearance by alternately varying the rate and/or direction of the fluid balance control pump (col. 30, lines 45-48) and also discloses the specific form of pump that is “a bidirectional pump” (col. 9, lines 51-53). 
It is noted that both the Bastian and Meyer references direct an apparatus for degassing liquid comprising a valve and a pump to control liquid/gas flows.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian to provide the oil flow generating means comprises an oil pump, and the oil pump comprises a bidirectional pump with an adjustable pumping rate as suggested by Meyer, this is because (1) Meyer discloses a degassing module including a pump that can achieve actively enhanced convective clearance by alternately varying the rate and/or direction of the fluid balance control pump (col. 30, lines 45-48), and also discloses the specific form of pump “a bidirectional pump” (col. 9, lines 51-53) and (2) this involves application of a known bidirectional pump apparatus to alternately control flows of gas/liquid thereby to improve the overall operation of a known degassing system with predictable results.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, as applied to claim 16 above, and further in view of Clawson et al. (US 7,022,225 B1, hereinafter “Clawson”).
In regard to claim 17, Bastian does not explicitly disclose the pressure regulator, impeller (P. Fig. 2), comprises a spring loaded check valve or valves.
Clawson discloses apparatus and system for mixing and separating ozonized water including degassing apparatus (Abstract). Clawson discloses the apparatus comprises a condensate collection chamber (cols. 2-4), wherein the condensate collection chamber may include a drain element for allowing any collected condensate to drain from the condensate collection chamber. Additionally, the drain element may include a check valve, or other mechanism, operable to release the collected condensate when a predetermined condition in the collection chamber is reached. For example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (col. 4, lines 41-53).
It is noted that both the Bastian and Clawson references direct an apparatus for degassing liquid comprising a valve to control liquid/gas flows.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian to provide the pressure regulator comprises a spring loaded check valve or valves as suggested by Clawson, this is because (1) the spring loaded check valve or valves has benefits of operable to release the collected condensate when a predetermined condition in the collection chamber is reached, for example, the check valve may comprise a spring loaded valve that is normally closed to flow, but is structured to open and release collected condensate in response to an increase in pressure in the collection chamber (Clawson, col. 4, lines 41-53) and (2) this involves application of a known pressure regulating apparatus to control flows of gas/liquid thereby to improve the overall operation of a known degassing system with predictable results.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastian et al. (US 5,976,226, hereinafter “Bastian”), in view of Meyer et al. (US 9,173,987 B2, hereinafter “Meyer”).
In regard to claim 19, Bastian discloses a method and system for degassing a liquid used in electrical transformer operators used in the field of electrical power (col. 1, lines 9-32).  
Bastian discloses the system for degassing comprising a degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) and a liquid collector (S, Fig. 2) (col. 3, lines 11-22) that preventing gas bubbles in oil flow to enter a high-voltage device of transformer (T, Fig. 2) with a voltage of around 20 kV (col. 2, lines 48-67; col. 3, lines 46-53), wherein the system is located in a flow direction of the oil from R [Wingdings font/0xE0] V [Wingdings font/0xE0] S [Wingdings font/0xE0] P in Fig. 2 before the high-voltage device (T, Fig. 2) and comprises a gravitational gas bubble filter (V, Fig. 2) in which velocity of the oil flow is decreased by an enlargement of space for the oil flow as the oil flows from the restrictor (R, Fig. 2) to the degassing vessel (V, Fig. 2) (i.e., a gravitational gas bubble filter) (the size of vessel V as compared to input line from R in Fig. 2) and in which the gas bubbles in the oil are separated from the oil flow based on the effect of gravity in the degassing vessel (V, Fig. 2) and the degassed or de-saturated liquid is flowed and collected in the liquid collector (S, Fig. 2).
Bastian discloses the system comprises an impeller (P, Fig. 2) (i.e., a rotor used to increase the pressure and flow of a fluid) placed upstream of the transformer (T, Fig. 2) and a restrictor (R, Fig. 2) placed downstream of the transformer (T, Fig. 2) to endure pressurizing of transformer (T, Fig. 2) and the liquid (C, Fig. 2) which it contains (col. 3, lines 11-22). 
The restrictor (R, Fig. 2) taught by Bastian is “oil flow generating means” since the restrictor (R, Fig. 2) makes the liquid oil flow to the degassing vessel (V, Fig. 2). The impeller (P, Fig. 2) taught by Bastian is “means to generate counter pressure to the oil flow generating means” since the pressure generated by the impeller (P, Fig. 2) is in an opposition direction (i.e., a counter pressure) to the pressure generated by the restrictor (R, Fig. 2) (i.e., “oil flow generating means”).  Choosing the restrictor (R, Fig. 2) as the “oil flow generating means” and choosing the impeller (P, Fig. 2) as the “means to generate counter pressure to the oil flow generating means”, respectively, are considered prima facie obvious because this simply involves selecting known equipment in a known apparatus.  
It is noted that restrictor (R, Fig. 2), which meets the recited “oil flow generating means” is positioned in respect of the oil flow upstream of the gravitational gas bubble filter, and the impeller (P, Fig. 2), which meets the recited “means to generate counter pressure to the oil flow generating means” is positioned in respect of the oil flow downstream of the gravitational gas bubble filter and upstream of the high-voltage device” as recited. The impeller (P, Fig. 2) meets the pressure regulator as recited since the impeller (P. Fig. 2) is considered to “regulate” the pressure of the oil liquid flowing therein. 
Bastian does not explicitly disclose the oil flow generating means comprises an oil pump.
Meyer discloses a degassing module for use in fluid therapy systems and methods (col. 1, lines 5-7). Meyer discloses a degassing module including a pump that can achieve actively enhanced convective clearance by alternately varying the rate and/or direction of the fluid balance control pump (col. 30, lines 45-48) and also discloses the specific form of pump “a bidirectional pump” (col. 9, lines 51-53). 
It is noted that both the Bastian and Meyer references direct an apparatus for degassing liquid comprising a valve and a pump to control liquid/gas flows.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the Bastian to provide the oil flow generating means comprises an oil pump as suggested by Meyer, this is because (1) Meyer discloses a degassing module including a pump that can achieve actively enhanced convective clearance by alternately varying the rate and/or direction of the fluid balance control pump (col. 30, lines 45-48) and (2) this involves application of a known bidirectional pump apparatus to (alternately) control flows of gas/liquid thereby to improve the overall operation of a known degassing system with predictable results.
As set forth above, the impeller (P, Fig. 2) considered as a pressure regulator taught by Bastian, which is “means to generate counter pressure to the oil flow generating means” is positioned in respect of the oil flow downstream of the gravitational gas bubble filter (V, Fig. 2) and upstream of the high-voltage device (T, Fig. 2). Since the impeller (P, Fig. 2) applied pressure to the flow therein, it is reasonably expected that the oil liquid flow passed through the impeller (P, Fig. 2) has an increased fluid pressure, thereafter, the fluid with increased pressure is passed to the gravitational gas bubble filter (V, Fig. 2). 
Bastian, in view of Meyer, is silent regarding whether the increased liquid pressure results in reducing bubble formation in the oil flow. However, Bastian, in view of Meyer, discloses the same apparatus of degassing a liquid used in electrical transformer operators used in the field of electrical power with the same “means to generate counter pressure to the oil flow generating means” which is a pressure regulator as that recited in claim 19.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the apparatus of degassing a liquid to inherently function the same as the apparatus recited in claim 19. Specifically, it is asserted that the increased liquid pressure results in reducing bubble formation in the oil flow.  See MPEP 2112.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772